Citation Nr: 0304474	
Decision Date: 03/12/03    Archive Date: 03/24/03

DOCKET NO.  93-27 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for residuals of an injury 
to the right knee.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The appellant served on active duty from June 1961 to 
September 1966, from October 1982 to July 1985, and from 
September 1990 to September 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1992 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Montgomery, Alabama.

In March 2001, the Board denied entitlement to service 
connection for residuals of an injury of the right knee.  The 
appellant subsequently appealed this matter to the United 
States Court of Appeals for Veterans Claims (Court).  In 
April 2002, the parties filed a Joint Motion for Remand and 
To Stay Proceedings in light of the enactment of the VCAA.  
That same month, the Court ordered that the March 2001 
decision be vacated in light of the enactment of the VCAA.  

In September 2002, the Board, pursuant to authority granted 
by 38 C.F.R. § 19.9(a)(2) (2002), requested further 
development for the issue currently on appeal.  

The Board will now address this issue as if it were before it 
in the first instance.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  Resolving reasonable doubt in favor of the veteran, 
residuals of a right knee injury were sustained inservice.  




CONCLUSION OF LAW

Residuals of a right knee injury were incurred inservice.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2002); 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 
U.S.C.A. §§ 5100-5103A, 5106, 5107 (West Supp. 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefine the obligations of 
VA with respect to the duty to assist, and supersede the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001)(codified 
as amended at 38 C.F.R. §§ 3.156, 3.159 (2002)).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Hereinafter 
known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board notes that the discussions in the November 1992 rating 
determination, the July 1993 statement of the case (SOC), and 
the July 1998 and March 2000 supplemental statements of the 
case (SSOCs), informed the appellant of the information and 
evidence needed to substantiate this claim.  Moreover, the 
Joint Motion For Remand specifically provided the history of 
the VCAA and the duties of VA, and was prepared and submitted 
by the veteran's representative.  Furthermore, the Board, in 
a July 2002 letter, informed the veteran of the right to 
submit additional evidence.  In a letter received later that 
month, the veteran informed the Board that he had no 
additional evidence to submit.  In addition, in a November 
2002 letter, the Board informed the veteran that it was 
developing his case rather than remanding it.  The Board 
informed the veteran about what he should do, what had been 
done, what he needed to do, what he needed to know as far as 
reporting for the scheduled examination, and where to contact 
VA if he had any questions.  The Board is of the opinion that 
there has been compliance with VA's notification 
requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  The veteran was also afforded 
several VA examinations during the course of the appeal.  
This matter has also been remanded on two separate occasions 
with the requested development being accomplished.  Moreover, 
the veteran appeared at a hearing before the undersigned 
Board Member in December 1993.  Furthermore, the Board, 
pursuant to authority granted by 38 C.F.R. § 19.9(a)(2), 
requested further development for the issue currently on 
appeal in September 2002, with said development being 
accomplished.  VA has met all VCAA duties.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2002).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2002).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2002).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence; the claimant is required to submit evidence 
sufficient to justify a belief in a fair and impartial mind 
that the claim is well grounded.  Mere suspicion or doubt as 
to the truth of any statements submitted, as distinguished 
from impeachment or contradiction by evidence or known facts, 
is not justifiable basis for denying the application of the 
reasonable doubt doctrine if the entire, complete record 
otherwise warrants invoking this doctrine.  The reasonable 
doubt doctrine is also applicable even in the absence of 
official records, particularly if the basic incident 
allegedly arose under combat, or similarly strenuous 
conditions, and is consistent with the probable results of 
such known hardships.  38 C.F.R. § 3.102 (2002).

A review of the veteran's service medical records reveals 
that they do not contain any reference to a right knee 
injury.  The records include a complaint of aching joints, 
including the left elbow and right knee in February 1984, 
with no history of trauma or swelling.  The impression was 
arthralgia.  A July 1987 periodic examination revealed a 
normal physical examination of the lower extremities, with no 
history or complaint of knee disability.  Also of record is a 
June 1991 informal line of duty investigative report.  In the 
report, the veteran was noted to have pulled muscles in his 
right leg while running in Southwest Asia in February 1991.  
The condition did not improve and he subsequently experienced 
numbness in his leg.  The service medical records also 
reflect that in July 1991, the appellant was treated after 
complaining of "tearing something" in his right groin.  At 
that time, he stated that while he was stationed in Saudi 
Arabia, he ran a lot and lifted weights.  The appellant 
indicated that he felt a burning sensation in his groin area 
which radiated down to his mid thigh and to his mid knee.  
According to the appellant, this injury occurred in February 
1991.  Following the physical examination, he was diagnosed 
with chronic right groin pull with no evidence of 
radiculopathy.  The appellant's redeployment examination, 
dated in April 1991, shows that in response to the question 
as to whether he had or had ever had a "trick" or locked 
knee, the veteran responded "no."  The examining physician 
noted that the appellant had fractured his right lower leg in 
1986 and that it had healed uneventfully.  A physical 
examination was not performed at that time.  

At the time of an August 1992 VA examination, the veteran 
reported that he had sprained his right knee while in Saudi 
Arabia in February 1991.  Physical examination performed at 
that time revealed full range of motion for all joints.

At the time of his December 1993 hearing before the 
undersigned Board Member, the appellant testified that while 
he was stationed in Saudi Arabia, he went running and 
accidentally stepped into a hole and injured his right knee.  
(T.3).  The veteran stated that following his injury, he 
sought medical treatment and was told that he had "messed up 
the cartilage." (T.8).  The veteran indicated that he was 
told that nothing could be done and that "sooner or later," 
he was going to have to have "something done about it."  
(T.8).  He stated that his right knee became "progressively 
worse." (T.3).  The appellant noted that since his discharge, 
he had not received any treatment for his right knee.  (T.9).  
He reported that at present, his knee would "go out" 
occasionally.  (T.9).

A VA examination for systemic conditions performed in 
February 1996 resulted in an impression of degenerative 
arthritis of the right knee with moderate symptomatology.  
The examination report made no mention of complaints 
referable to the knee and no abnormal findings referable to 
the right knee.  

The veteran also underwent a VA orthopedic examination that 
same month.  At that time, the appellant stated that during 
service, he injured his right knee when he accidentally 
stepped into a hole.  The appellant indicated that he sought 
medical treatment and was told that some cartilage had been 
damaged.  He noted that at present, he had chronic right knee 
pain and occasionally, it would catch or give way.  The 
physical examination showed that both knees appeared normal 
and were stable.  The appellant experienced slight pain on 
forced anterior motion and lateral motion of the patella.  
There was no swelling and there were no deformities.  There 
was also no evidence of subluxation, lateral instability, 
nonunion or loose motion, or malunion.  Range of motion for 
the right knee was from zero to 122 degrees as compared to 
zero to 130 degrees for the left knee.  Diagnostic/clinical 
test results showed diminution in the angle of flexion of the 
right knee.  The diagnosis was of early cartilaginous 
degeneration of the right knee.  Right knee x-rays were 
interpreted as showing no bony abnormality.

In October 1999, the appellant underwent an additional VA 
examination.  At the time of the examination, the veteran 
stated that he stepped into a hole and injured his right knee 
in 1991.  He indicated that he subsequently developed chronic 
right knee pain.  He noted that at present, the pain was 
associated with locking and swelling and that it increased 
with activity.

Physical examination performed at that time showed that the 
right knee had full range of motion from zero to 140 degrees.  
There appeared to be no joint effusion.  There was no 
anterior-posterior instability.  No atrophy was noted of the 
right thigh when compared to the left thigh.  There appeared 
to be no lateral or medial instability.  The appellant had a 
negative pivot-shift test and there was no subpatellar 
crepitus.  There appeared to be some tenderness medially, 
with a positive torsion sign, with the pain referring 
medially.  The veteran complained of some medial pain on 
squatting and squat walking.  McMurray's sign was negative.  
X-rays were interpreted as showing minimal bilateral 
narrowing of the medial aspect of the joint.  A diagnosis of 
a possible injury to the medial meniscus, right knee, was 
rendered.  

The examiner stated that after reviewing the appellant's 
claims file, it was his opinion that the one incident in 1991 
could not be held accountable for the early cartilage 
degeneration diagnosis which if supported by the x-rays, 
appeared to have affected both the symptomatic and the non-
symptomatic knee identically and was most likely due to the 
normal aging process in a patient the appellant's age.  It 
was the examiner's opinion that the narrowing was not unusual 
in a patient the veteran's age.  According to the examiner, 
findings suggesting an injury to the medial meniscus appeared 
to be present.  He noted that it was difficult to ascertain 
whether or not the injury to the medial meniscus was related 
to the 1991 incident due to the fact that so many years had 
passed since the appellant's initial injury and because there 
were many causes in the intervening years which could have 
accounted for that finding.  The examiner further stated that 
the fact that the above finding was not found initially or in 
the years subsequent to the appellant's injury suggested that 
there was a more recent cause.

In September 2002, the Board requested additional development 
pursuant to authority granted by 38 C.F.R. § 19.9(a)(2).  The 
requested development included scheduling the veteran for a 
VA orthopedic examination for the purpose of ascertaining the 
nature and etiology of any current right knee disorder.  

In December 2002, the veteran was afforded a VA orthopedic 
examination.  At the time of the examination, the veteran 
reported that he injured his right knee when stepping in a 
hole while jogging.  He stated that this incident happened 
around December 1990.  The veteran indicated that he had been 
having pain since that time.  He reported that he sought no 
medical attention as he was in a combat situation.  The 
veteran stated that his right knee had been gradually 
deteriorating since that time.  The veteran reported having 
pain in his right knee, especially around the patella and the 
sides.  He noted that it felt like a burning sensation.  

Physical examination revealed that the veteran's knee 
measured 15 inches on the right as compared to 15.5 inches on 
the left.  There was no evidence of fluid or effusion in the 
right knee joint.  The patella was freely mobile and was not 
tender.  Most of the pain was located around the patella.  He 
did not have any pain along the knee joint over the meniscus.  

The veteran had good range of motion.  Knee flexion was from 
0 to 130 degrees.  The veteran felt pain when doing full 
flexion of the knee joint.  Extension was to 0 degrees.  
Examination of the knee joint showed that the anterior drawer 
test was negative.  There was no laxity of the knee joint and 
Leschman test was also negative.  

Diagnoses of a chronic right knee joint since injury in the 
Gulf in 1991 and an abnormal MRI of the right knee, tear of 
medial meniscus, were rendered.  The examiner indicated that 
since the injury in the Gulf War in 1991, the right knee had 
gradually been deteriorating.  

Analysis

The service medical records show a single episode of joint 
complaints, including the right knee, in 1984, with no 
further complaint specific to the right knee.  While the 
appellant's service medical records show that he pulled 
muscles in his right leg while running in February 1991, the 
records do not contain any reference to a right knee injury.  
In addition, the record also shows that at the time of his 
April 1991 redeployment examination, the veteran, in response 
to the question as to whether he had ever had or if he 
currently had a "trick" or locked knee, responded "no."  At 
the time of his February 1996 VA examination, the veteran was 
diagnosed with early cartilaginous degeneration of the right 
knee.  The Board also observes that the veteran was diagnosed 
with a possible injury to his right medial meniscus at the 
time of his October 1999 VA examination.

The Board further notes that at the time of the October 1999 
VA examination, the examiner stated that it was his opinion 
that the one incident in 1991 could not be held accountable 
for the early cartilage degeneration diagnosis which was most 
likely due to the normal aging process in a patient the 
appellant's age.  Moreover, with regard to the injury to the 
right knee medial meniscus, the examiner stated that whether 
or not that was related to the 1991 incident was difficult to 
ascertain because of the period of time since the appellant's 
injury.  The examiner further noted that the fact that that 
finding was not found initially or in the years subsequent to 
the appellant's injury suggested that there was a more recent 
cause.

However, the veteran has testified and reported on numerous 
occasions that he injured his right knee while stepping into 
a hole while jogging in the latter part of 1990.  Moreover, 
the December 2002 VA examiner diagnosed the veteran as having 
a chronic right knee joint since injury in the Gulf War and 
stated that the veteran's right knee had been deteriorating 
since that time.  

The Board recognizes that the objective evidence is less than 
overwhelmingly in the veteran's favor.  Nevertheless, the 
Board is unable to conclude that the preponderance of the 
evidence is against the veteran's claim.  As such, service 
connection is warranted for residuals of an injury to the 
right knee.


ORDER

Service connection for residuals of an injury to the right 
knee is granted.  



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

